DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Request for Continued Examination filed on the 5th day of June, 2021, and Remarks, and Amendments filed on the 4th day of March, 2021. Currently claims 1, 3-11, 13-21, and 23-30 are pending. Claims 2, 12, and 22 have been cancelled. No claims are allowed. 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28h day of June, 2021, were filed after in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 5th day of April, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11, 13-16, 18-19, 21, 23-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107705114A to Lu Chengye* (hereinafter Lu) in view of CN 105956880A to Li Xu* (hereinafter Li) in view of U.S. Patent Application Publication No. 20190080404 to Molinari et al. (hereinafter Molinari) in view of U.S. Patent Application Publication No. 20190205881 to Borzilleri et al. (hereinafter Borzilleri). 
*Citations are to the provided translations attached to each foreign reference
Referring to Claim 1, 11, and 21 (substantially similar in scope and language), Lu discloses a computer-implemented method, computer-implemented system and non-transitory computer-readable medium, comprising: 
receiving, by a node in a blockchain network, a request to process a distributed transaction in a system having a plurality of blockchain systems, wherein each blockchain system maintains a separate blockchain to perform revenue allocation  to a different entity of a plurality of entities that are in multiple levels, in response to a usage event of a digital work, wherein the distributed transaction is initiated by a member node device in a first blockchain system of the plurality of blockchain systems, and wherein the distributed transaction is associated with  the usage event of the digital work, wherein the digital work is associated with the multiple levels of the entities
Specifically, Lu discloses a system and method of processing copyright and digital works based on block chain technology (see at least Lu: ¶ 8-11, 17-18, 20, 23-28, 31, 33, 41, 44, 46 50, 64-68, 70, 72-73, 76, 79, 82, 88, 91, 92-94, 97, 99, 103, 106, 109, 111-112, 116-117, and 119). 
Lu discloses the system receives a request to process a distributed transaction in the system where the transaction is represented by an individual blockchain corresponding to a specific node member of the system (see at least Lu: ¶ 19, 25, 40, 43, 71, 73, 75-76, 79, 81, 86, 89, 105, 107, and 114).
Lu further discloses wherein the distributed transaction is associated with a usage event of a digital work (see at least Lu: ¶ 17-25, 30, 40-44, 48, 50, 71-79, 85-94, and 105-118).
Lu does not explicitly state that the digital work is associated with multiple levels of the entities, however Lu does state that the owner is represented by the first node and one of ordinary skill in the art would conclude that a digital work can be associated to a plurality of owners and contributes to the work. However, the limitation is further addressed below for compact prosecution purposes.
invoking, by the node in the blockchain network, a first smart contract in a first blockchain system corresponding to a set of first-level entities in the multiple levels of the entities to compute a first revenue amount assigned to a first-level entity among the set of first-level entities based on a first proportion associated with the first-level entity that is declared in the first smart contract
submitting, by the node in the blockchain network, the first revenue amount for the first- level entity to a second smart contract corresponding to a set of second-level entities, wherein the first-level entity comprises the set of second-level entities
Specifically, Lu discloses a system and method of processing copyright and digital works based on block chain technology (see at least Lu: ¶ 8-11, 17-18, 20, 23-28, 31, 33, 41, 44, 46 50, 64-68, 70, 72-73, 76, 79, 82, 88, 91, 92-94, 97, 99, 103, 106, 109, 111-112, 116-117, and 119). 
Lu discloses the system receives a request to process a distributed transaction in the system where the transaction is represented by an individual blockchain corresponding to a specific node member of the system and invoking, by the node in the blockchain network, a first smart contract in a first blockchain system corresponding to a first-level entity in the multiple levels of the entities to compute a first revenue amount assigned to the first-level entity (see at least Lu: ¶ 19, 25, 40, 43, 71, 73, 75-76, 79, 81, 86, 89, 105, 107, and 114).
Specifically, Lu discloses a system and method of processing copyright and digital works based on block chain technology (see at least Lu: ¶ 8-11, 17-18, 20, 23-28, 31, 33, 41, 44, 46 50, 64-68, 70, 72-73, 76, 79, 82, 88, 91, 92-94, 97, 99, 103, 106, 109, 111-112, 116-117, and 119). 
Lu discloses the system receives a request to process a distributed transaction in the system where the transaction is represented by an individual blockchain corresponding to a specific node member of the system (see at least Lu: ¶ 19, 25, 40, 43, 71, 73, 75-76, 79, 81, 86, 89, 105, 107, and 114).
Lu discloses the system and method for managing digital works using a blockchain system providing a method and system for allocating payment between the parties (see at least Lu: ¶ 78, 109, and 116).

Li further teaches the limitation directed to the digital work being associated to a plurality of levels of entities (shareholders) (see at least Li: ¶ 5, 42, 45, and 50-55). 
Lu further discloses wherein the distributed transaction is associated with a usage event of a digital work (see at least Lu: ¶ 17-25, 30, 40-44, 48, 50, 71-79, 85-94, and 105-118).
Lu does not explicitly state submitting, by the node in the blockchain network, the first revenue amount for the first- level entity to a second smart contract corresponding to a set of second-level entities, wherein the first-level entity comprises the set of second-level entities and based on a first proportion associated with the first-level entity that is declared in the first smart contract. 
invoking a smart contract corresponding to a second blockchain system of the plurality of blockchain systems to distribute the first revenue amount to the set of second-level entities, comprising: 
executing distributed transaction logic for the distributed transaction defined by the second smart contract for the second blockchain system; and 
based on the first revenue amount assigned to the first-level entity, computing a second revenue amount  to be assigned to each second-level entity in the multiple levels of the entities

Lu does not explicitly state the claimed limitations. 
Li is cited to teach:
invoking a smart contract corresponding to a second blockchain system of the plurality of blockchain systems, comprising: 
executing distributed transaction logic for the distributed transaction defined by the second smart contract for the second blockchain system; and 
based on the first revenue amount assigned to the first-level entity, computing a second revenue amount to be assigned to each second-level entity in the multiple levels of the entities
Li, which like Lu talks about monetizing an asset, teaches it is known for a system and method for monetizing an asset to provide an allocation process and system to distribute allocations related to the funds gained based off a stored smart contract and for the distribution to be maintained and allocated based off the terms of the smart contract (see at least Li: ¶ 9, 27, and 46-54). 
Li further teaches the limitation directed to the digital work being associated to a plurality of levels of entities (shareholders) (see at least Li: ¶ 5, 42, 45, and 50-55). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of allocating and distributing funds related to the monetization of an asset to a plurality of users based off allocation rules defined in individual smart contracts associated to each user (as disclosed by Li) to the known system and method for 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of allocating and distributing funds related to the monetization of an asset to a plurality of users based off allocation rules defined in individual smart contracts associated to each user (as disclosed by Li) to the known system and method for managing digital works using a blockchain system providing a method and system for allocating payment between the parties (as disclosed by Lu) to authenticate and guarantee sales data for the return of shareholders, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of allocating and distributing funds related to the monetization of an asset to a plurality of users based off allocation rules defined in individual smart contracts associated to each user to the known system and method for managing digital works using a blockchain system providing a method and See also MPEP § 2143(I)(D).
Molinari is cited to teach:
submitting, by the node in the blockchain network, the first revenue amount for the first- level entity to a second smart contract corresponding to a set of second-level entities, wherein the first-level entity comprises the set of second-level entities
Specifically, Molinari teaches a method and system for implementing a plurality of smart contracts on a blockchain to manage the distribution of revenues related to assets to a plurality of token holders (see at least Molinari: Abstract, ¶ 28-29, 54-56, 58-60, and 94-103).
Molinari further teaches the system (node in a blockchain network) implements a smart contract on a blockchain to manage distributions from the issuing entity to the token holder according to the unique token, wherein the smart contract includes a set of promises in digital form and defined protocols for managing value distribution from the issuing entity to a plurality of token holder (see at least Molinari: ¶ 22-24, 28, 32, 58, and 63-65). 
Molinari further discusses that a smart contract is associated to each token issued to provide a yield or revenue share to that specific token holder (see at least Molinari: ¶ 29). 
Molinari further discusses that each token is associated to a profit participation parameter amounting to the specific revenue, dividend or yield that is owed to that token which is a part of the smart contract associated with each token through the blockchain associated with an issuing entity (see at least Molinari: Abstract ¶ 22-24, 28, 32, 58, 63, 85, 95, and 133). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of submitting, by the node in the blockchain network, the first revenue amount for the first- level entity to a second smart contract corresponding to a set of 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of submitting, by the node in the blockchain network, the first revenue amount for the first- level entity to a second smart contract corresponding to a set of second-level entities, wherein the first-level entity comprises the set of second-level entities (as disclosed by Molinari) to the known method and system for allocating payment between the parties (as disclosed by the combination of Lu and Li) to manage distributions from an issuing entity, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of submitting, by the node in the blockchain network, the first revenue amount for the first- level entity to a second smart contract corresponding to a set of second-level entities, wherein the first-level entity comprises the set of See also MPEP § 2143(I)(D).
Borzilleri is cited to teach:
assigning revenue based on a first proportion associated with the first-level entity that is declared in the first smart contract
assigning revenue based on a second proportion associated with each second-level entity declared in the second smart contract
Borzilleri, which like Lu, Li and Molinari talks about a blockchain system and method for regulated purchases and ownership transfers of assets, teaches it is known to have the various blockchain contracts stored within the system to be associated to blockchain tokens that represents a portion or a unit of something of value where each token can represent a percentage of revenue shares or a revenue share percentage and funds are sent based on the token information (see at least Borzilleri: ¶ 4, 7-13, 20-21, and 25-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of basing revenue associated to differing levels of entities at different proportions based on stored information related to share percentages attached to each token (as disclosed by Borzilleri) to the known method and system for allocating payment between the parties using blockchain and blockchain token processes (as disclosed by the combination of Lu, Li, and Molinari) to prevent problems like double spending and transaction spoofing. One of ordinary skill in the art would have been motivated to apply the known technique of basing revenue associated to differing levels of entities at different proportions based on stored information related to share percentages attached to each token because it would prevent problems like double spending and transaction spoofing (see Borzilleri ¶ 3). 
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of basing revenue associated to differing levels of entities at different proportions based on stored information related to share percentages attached to each token comprises the set of second-level entities to the known method and system for allocating payment between the parties using blockchain and blockchain token processes to prevent problems like double spending and transaction spoofing). See also MPEP § 2143(I)(D).

Referring to Claim 3, 13, and 23 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 1, non-transitory computer-readable medium of claim 11, and the computer-implemented system and claim 21, including 
invoking a first smart contract corresponding to a first-level entity in the multiple levels of the entities, comprises: 
executing distributed transaction logic corresponding to the usage event declared in the first smart contract; and computing the first revenue amounts to be assigned to the first-level entity; 
Specifically, Lu discloses a system and method of processing copyright and digital works based on block chain technology (see at least Lu: ¶ 8-11, 17-18, 20, 23-28, 31, 33, 41, 44, 46 50, 64-68, 70, 72-73, 76, 79, 82, 88, 91, 92-94, 97, 99, 103, 106, 109, 111-112, 116-117, and 119). 
Lu discloses the system receives a request to process a distributed transaction in the system where the transaction is represented by an individual blockchain corresponding to a specific node member of the system (see at least Lu: ¶ 19, 25, 40, 43, 71, 73, 75-76, 79, 81, 86, 89, 105, 107, and 114).
Lu further discloses wherein the distributed transaction is associated with a usage event of a digital work (see at least Lu: ¶ 17-25, 30, 40-44, 48, 50, 71-79, 85-94, and 105-118).
invoking the second smart contract, comprising: executing the distributed transaction logic that is declared in the second smart contract and that corresponds to the usage event; and computing the second revenue amount amounts to be assigned to each second-level entity; and 
wherein the computer-implemented method further comprises: performing the above process iteratively until the amounts to be assigned to each level of the multiple levels of the entities are computed.
Specifically, Lu discloses the system and method for managing digital works using a blockchain system providing a method and system for allocating payment between the parties (see at least Lu: ¶ 78, 109, and 116).
Li, which like Lu talks about monetizing an asset, teaches it is known for a system and method for monetizing an asset to provide an allocation process and system to distribute allocations related to the funds gained based off a stored smart contract and for the distribution to be maintained and allocated based off the terms of the smart contract (see at least Li: ¶ 9, 27, and 46-54). 
Li further teaches the limitation directed to the digital work being associated to a plurality of levels of entities (shareholders) (see at least Li: ¶ 5, 42, 45, and 50-55). 

Referring to Claim 4, 14, and 24 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 1, non-transitory computer-readable medium of claim 11, and the computer-implemented system and claim 21, including wherein the first or second smart contract is generated based on a distributed transaction status information that is associated with the digital work and that is issued to the first or second blockchain system, comprising: 
obtaining the distributed transaction status information that is associated with the digital work and that is issued to the first or second blockchain system; and
invoking a smart contract creation program to create the first or second smart contract corresponding to the distributed transaction of the digital work based on the distributed transaction status information.
Specifically, Lu discloses a system and method of processing copyright and digital works based on block chain technology (see at least Lu: ¶ 8-11, 17-18, 20, 23-28, 31, 33, 41, 44, 46 50, 64-68, 70, 72-73, 76, 79, 82, 88, 91, 92-94, 97, 99, 103, 106, 109, 111-112, 116-117, and 119). 
Lu discloses the system receives a request to process a distributed transaction in the system where the transaction is represented by an individual blockchain corresponding to a specific node member of the system (see at least Lu: ¶ 19, 25, 40, 43, 71, 73, 75-76, 79, 81, 86, 89, 105, 107, and 114).
Lu further discloses wherein the distributed transaction is associated with a usage event of a digital work (see at least Lu: ¶ 17-25, 30, 40-44, 48, 50, 71-79, 85-94, and 105-118).
Lu discloses the system and method for managing digital works using a blockchain system providing a method and system for allocating payment between the parties (see at least Lu: ¶ 78, 109, and 116).
Lu further discloses the system incorporates project templates that contain specific information related to the transaction when determining the status of the certificates and transaction associated to the digital work (see at least Lu: ¶ 19, 25, 27, 32, 40-43, 45, 65, 73, 76, 81, 85-89, 91, 96-97, 105, 109, 111, 114, 116, and 117).
Li, which like Lu talks about monetizing an asset, teaches it is known for a system and method for monetizing an asset to provide an allocation process and system to distribute allocations related to the funds gained based off a stored smart contract and for the distribution to 
Li further teaches the limitation directed to the digital work being associated to a plurality of levels of entities (shareholders) (see at least Li: ¶ 5, 42, 45, and 50-55). 

Referring to Claim 5, 15, and 25 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 4, non-transitory computer-readable medium of claim 14, and the computer-implemented system and claim 24, including wherein generating the first or second smart contract based on the distributed transaction status information that is associated with the digital work and that is issued to the first or second blockchain system comprises: 
obtaining the distributed transaction status information that is associated with the digital work and that is issued to the first or second blockchain system; 
invoking a digital contract template to parse the distributed transaction status information, wherein the digital contract template is a smart contract creation program that declares the usage event and that corresponds to the distributed transaction logic; and 
creating the first or second smart contract corresponding to the distributed transaction of the digital work.
Specifically, Lu discloses a system and method of processing copyright and digital works based on block chain technology (see at least Lu: ¶ 8-11, 17-18, 20, 23-28, 31, 33, 41, 44, 46 50, 64-68, 70, 72-73, 76, 79, 82, 88, 91, 92-94, 97, 99, 103, 106, 109, 111-112, 116-117, and 119). 
Lu discloses the system receives a request to process a distributed transaction in the system where the transaction is represented by an individual blockchain corresponding to a 
Lu further discloses wherein the distributed transaction is associated with a usage event of a digital work (see at least Lu: ¶ 17-25, 30, 40-44, 48, 50, 71-79, 85-94, and 105-118).
Lu discloses the system and method for managing digital works using a blockchain system providing a method and system for allocating payment between the parties (see at least Lu: ¶ 78, 109, and 116).
Lu further discloses the system incorporates project templates that contain specific information related to the transaction when determining the status of the certificates and transaction associated to the digital work (see at least Lu: ¶ 19, 25, 27, 32, 40-43, 45, 65, 73, 76, 81, 85-89, 91, 96-97, 105, 109, 111, 114, 116, and 117).
Li, which like Lu talks about monetizing an asset, teaches it is known for a system and method for monetizing an asset to provide an allocation process and system to distribute allocations related to the funds gained based off a stored smart contract and for the distribution to be maintained and allocated based off the terms of the smart contract (see at least Li: ¶ 9, 27, and 46-54). 
Li further teaches the limitation directed to the digital work being associated to a plurality of levels of entities (shareholders) (see at least Li: ¶ 5, 42, 45, and 50-55). 

Referring to Claim 6, 16, and 26 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 5, non-transitory computer-readable medium of claim 15, and the computer-implemented system and claim 25, including further comprising: issuing a new distributed transaction status information to the first or second blockchain system, wherein the new distributed transaction status information comprises a distributed transaction proportion of the digital work that is declared in the first or second smart contract.
Specifically, Lu discloses a system and method of processing copyright and digital works based on block chain technology (see at least Lu: ¶ 8-11, 17-18, 20, 23-28, 31, 33, 41, 44, 46 50, 64-68, 70, 72-73, 76, 79, 82, 88, 91, 92-94, 97, 99, 103, 106, 109, 111-112, 116-117, and 119). 
Lu discloses the system receives a request to process a distributed transaction in the system where the transaction is represented by an individual blockchain corresponding to a specific node member of the system (see at least Lu: ¶ 19, 25, 40, 43, 71, 73, 75-76, 79, 81, 86, 89, 105, 107, and 114).
Lu further discloses wherein the distributed transaction is associated with a usage event of a digital work (see at least Lu: ¶ 17-25, 30, 40-44, 48, 50, 71-79, 85-94, and 105-118).
Lu discloses the system and method for managing digital works using a blockchain system providing a method and system for allocating payment between the parties (see at least Lu: ¶ 78, 109, and 116).
Lu further discloses the system incorporates project templates that contain specific information related to the transaction when determining the status of the certificates and transaction associated to the digital work (see at least Lu: ¶ 13, 19, 21, 25, 27, 29, 32, 36, 40-43, 45, 47, 65, 73, 76-77, 79, 81, 85-89, 91, 96-97, 105, 109, 111, 114, 116, and 117).
Li, which like Lu talks about monetizing an asset, teaches it is known for a system and method for monetizing an asset to provide an allocation process and system to distribute allocations related to the funds gained based off a stored smart contract and for the distribution to 
Li further teaches the limitation directed to the digital work being associated to a plurality of levels of entities (shareholders) (see at least Li: ¶ 5, 42, 45, and 50-55). 

Referring to Claim 8, 18, and 28 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 1, non-transitory computer-readable medium of claim 11, and the computer-implemented system and claim 21, including wherein the first or second smart contract comprises a unique identifier associated with the digital work (see at least Lu: ¶ 25, 36, 43, 65, 68, 73, 76, 85-89,102, 105, and 114).

Referring to Claim 9, 19, and 29 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 8, non-transitory computer-readable medium of claim 18, and the computer-implemented system and claim 28, including wherein the unique identifier is a digest of the digital work (see at least Lu: ¶ 11, 15, 33, 38, 65, 68, 82, 84, 97, and 100).


Claims 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107705114A to Lu Chengye (hereinafter Lu) in view of CN 105956880A to Li Xu (hereinafter Li) in view of U.S. Patent Application Publication No. 20190080404 to Molinari et al. (hereinafter Molinari) in view of U.S. Patent Application Publication No. 20190205881 to Borzilleri et al. (hereinafter Borzilleri) in view of U.S. Patent Application Publication No. 20180365686 to Kondo.
Referring to Claim 7, 17, and 27 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 1, non-transitory computer-readable medium of claim 11, and the computer-implemented system and claim 21; Lu discusses the system determining that a smart contract is no longer valid or active and determines that the transaction has expired (see at least Lu: ¶ 30, 48, 77, 79, 92, and 118). The combination does not explicitly state deleting the first or second smart contract; and issuing a new distributed transaction status information to the first blockchain system, wherein a distributed transaction content corresponding to the first or second smart contract is deleted from the new distributed transaction status information.
However, Kondo, which talks about a method and system for managing smart contracts between users, teaches it is known to delete smart contracts after they have been expired or have been completed (see at least Kondo: ¶ 16, 18, and 66). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of deleting expired smart contracts (as disclosed by Kondo) to the known system and method for managing digital works using a blockchain system incorporating smart contracts and categorizing expired smart contracts as expired and updating the stored information (as disclosed by the combination of Lu, Li, Molinari, and Borzilleri) to allow for a smart contract lifecycle may be managed by managing smart contract features to create, update, 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of deleting expired smart contracts (as disclosed by Kondo) to the known system and method for managing digital works using a blockchain system incorporating smart contracts and categorizing expired smart contracts as expired and updating the stored information (as disclosed by the combination of Lu, Li, Molinari, and Borzilleri) to allow for a smart contract lifecycle may be managed by managing smart contract features to create, update, expire, and delete smart contracts, thereby enabling use of smart contracts in real-world applications. For instance, the smart contracts used in conjunction with the blockchains herein may enable many different practical applications, such as equipment control, asset management, inventory management, supply chain management, financial transaction tracking, and so forth, as enumerated additionally elsewhere herein, because the claimed invention is merely applying a See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of deleting expired smart contracts to the known system and method for managing digital works using a blockchain system incorporating smart contracts and categorizing expired smart contracts as expired and updating the stored information to allow for a smart contract lifecycle may be managed by managing smart contract features to create, update, expire, and delete smart contracts, thereby enabling use of smart contracts in real-world applications. For instance, the smart contracts used in conjunction with the blockchains herein may enable many different practical applications, such as equipment control, asset management, inventory management, supply chain management, financial transaction tracking, and so forth, as enumerated additionally elsewhere herein). See also MPEP § 2143(I)(D).


Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107705114A to Lu Chengye (hereinafter Lu) in view of CN 105956880A to Li Xu (hereinafter Li) in view of U.S. Patent Application Publication No. 20190080404 to Molinari et al. (hereinafter Molinari) in view of U.S. Patent Application Publication No. 20190205881 to Borzilleri et al. (hereinafter Borzilleri) in view of NPL Copyright to Digital Medial Law Project (dated 2017).
Referring to Claim 10, 20, and 30 (substantially similar in scope and language), the combination of Lu, Li, Molinari, and Borzilleri teaches the computer-implemented method of claim 1, non-transitory computer-readable medium of claim 11, and the computer-implemented system and claim 21; Lu and Li does not explicitly state that the digital asset is a music work.
However, Copyright teaches it is known in the industry that “works” or copyrightable works can be digital assets such as music (see at least Copyright: Page 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of digital works as a musical work (as disclosed by Copyright) into the system and method for managing digital works using a blockchain system incorporating smart contracts (as disclosed by the combination of Lu, Li, Molinari, and Borzilleri). One of ordinary skill in the art would have been motivated to incorporate the feature of digital works as a musical work because it would provide a basic understanding of copyright principles (see Copyright: Page 1).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of digital works as a musical work (as disclosed by Copyright) into the system and method for managing digital works using a blockchain system incorporating smart contracts (as disclosed by the combination of Lu, Li, Molinari, and Borzilleri), because the claimed invention is merely a simple arrangement of old elements, with each performing the same See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of digital works as a musical work into the system and method for managing digital works using a blockchain system incorporating smart contracts). See also MPEP § 2143(I)(A).

Response to Arguments
Applicant’s arguments, filed 4th day of March, 2021, with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection necessitated by the submitted amendments.
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689